Maletz, Judge:
These protests have been submitted for decision on a written stipulation, reading as follows:
*163IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the parties herein, subject to the approval of the Court that:
1. The items marked “F” and initialled JHG (Imp. Spec. Initials) by James H. Gilbert (Imp. Spec. Name) on the invoices with the entries covered by the protests herein, assessed with duty at 35% ad valorem under Item 737.40 or Item 737.90, Tariff Schedules of the United States, as toy figures of animate objects or other toys, and claimed to be properly classifiable as figurines of plastic under Item 773.10, TSUS, with duty at 17% 'ad valorem, consist in fact of figurines of plastic.
2. Such figurines are not chiefly used for the amusement of children or adults.
3. The protests may be submitted on this stipulation limited to the items marked “F” as aforesaid, and the claim for classification under Item 773.10, and abandoned as to all other items and claims.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification determined by the collector and to establish the proper classification, as claimed by the plaintiff, to be under item 773.10, Tariff Schedules of the United States, as figurines of plastic, at 17 percent ad valorem.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.